Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Continued Examination Under 3 7 CFR 1.114
A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.1 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicants' submission filed on 2/3/2022 has been entered.
The amendment filed 2/3/2022 has been entered and fully considered.
Claims 1, 24 and 26 have been amended.
Claims 2, 3, 6, 7, 9-20, 22, 23 and 29 have been cancelled.
Claims 34-37 are new and fully supported by the disclosure as originally claimed.
Summary
The Examiner acknowledges the declaration filed 2/3/2022 and it has been considered.
Applicant’s arguments see pages 8-12, filed 2/3/2022, with respect to claims 1, 4, 5, 8, 21, 24-28, and 30-33 have been fully considered and are persuasive.  The 103 rejection of claims 1, 4, 5, 8, 21, 24-28, and 30-33 have been withdrawn.
Claims 1, 4, 5, 8, 21, 24-28, and 30-37 are pending and have been considered.
Reasons for Allowance
Claims 1, 4, 5, 8, 21, 24-28, and 30-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 

	CLARK ET AL. (US PG PUB 2004/0128905) is the closest prior art that teaches:
CLARK discloses a blended fuel comprising (para 10):
(a)	50 to 95% by volume of a petroleum fuel (base fuel, which may be a diesel fuel of conventional type) (para 20 and 34); and
(b)	5 to 50% by volume of a synthetic fuel produced by using a thermochemical conversion process (Fischer-Tropsch) (a low carbon fuel) (para 39-42 and 57).  These Fischer-Tropsch derived gas oils are low in undesirable fuel components such as sulfur, nitrogen and aromatics and are typically blended with other diesel base fuels (i.e. renewable biomass feedstock), for instance petroleum derived gas oils, to modify the base fuel properties.  Other known diesel fuel 
	However CLARK differs from the claimed invention in that CLARK does not disclose or suggest Applicant’s claimed invention.
In other words, according to Applicant’s declaration in comparing both the claimed invention with CLARK, wherein both the blended fuel of CLARK and the blended fuel of Schuetzle have a sulfur content less than five hundred ppm, as required by ASTM D975; have a cetane number greater than forty, as required by ASTM D975; and have an aromaticity value less than thirty-five volume percent.  However, ASTM D975 only allows oxygenates in the form of esters from biofuels.  The ASTM D975 and the “nonester clause” taken together preclude addition of any oxygenate to the fuel blend; whereby the blended fuel of CLARK requires the addition of oxygenates; therefore the blended fuel of CLARK accordingly does not meet the necessary elements, which is outside the scope of CLARK.
Therefore any combination of CLARK fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771